EXHIBIT 10.7
 
FIFTH AMENDMENT TO LEASE




This Fifth Amendment to Lease (this “Amendment”) is made to be effective as of
March 14, 2014 by and between M & R II Limited Partnership, an Illinois limited
partnership (“M&R LP”) and Chaska Limited Partnership, an Ohio limited
partnership (“Chaska LP” and together with M&R LP, collectively “Landlord”), and
Z Trim Holdings, Inc., (f/k/a/ Circle Group Holdings, Inc.), an Illinois
corporation (“Tenant”).


WITNESSETH


A. Landlord and Tenant entered into that certain Industrial Building Lease
Agreement dated March 5, 2004 as amended by that certain Amendment to Industrial
Building Lease Agreement dated June 19, 2009 and as amended by that certain
Second Amendment to Lease dated January 7, 2011 and as amended by that certain
Third Amendment to Lease dated March, 2012 and as amended by Fourth Amendment to
Lease dated March 2013 (as amended, the “Lease”) pursuant to which Landlord
leased to Tenant the property commonly known as 1005-1025 Campus Drive,
Mundelein, Illinois (the “Building”).
 
B. The existing term of the Lease expires on March 14, 2013.
 
C. Tenant and Landlord desire to amend the Lease upon the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals which are hereby
incorporated and the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows:


1. Recitals.  The foregoing Recitals are true and correct and are incorporated
into this Amendment by reference as if fully set forth.  All capitalized terms
used herein and not otherwise defined shall have the meanings given to them in
the Lease.
 
2. Renewal Term.  The term of the Lease is hereby extended for twelve months
from March 15, 2014 to May 14, 2015 (“Sixth Renewal Term”) upon the same terms
and conditions contained in the Lease as amended hereby.  The term “Termination
Date” as used in the Lease shall mean May 14, 2015 or such earlier date that the
Tenant’s rights thereunder terminate pursuant to the exercise of Landlord’s
remedies thereunder upon a default.  During the Sixth Renewal Term, Base Rent
shall equal Fourteen Thousand Five Hundred and 00/100 Dollars ($14,500.00) per
month.  Tenant recognizes and agrees that Tenant has no rights to renew under
the Lease and that Landlord has advised Tenant that there shall be no further
renewals of the Lease.  Without limiting any other remedies of Landlord in the
Lease, in the event that the Tenant holds over beyond the Termination Date
and/or fails to vacate and remove all of Tenant’s personal possessions and
equipment on or before the Termination Date, Tenant shall be liable for Base
Rent equal to Forty Two Thousand and 00/100 Dollars ($42,000.00) per month plus
200% of all Additional Rent due under the Lease.   Notwithstanding anything else
herein to the contrary, (i) the Landlord shall have the right to terminate the
Lease upon no less than sixty (60) days’ prior written notice to Tenant; and
(ii) provided that there is no default or event which with notice or the passage
of time could be a default under the Lease, the Tenant shall have the right to
terminate the Lease upon no less than sixty (60) days’ prior written notice to
Landlord.
 
3. Effectiveness.  This Amendment, the effectiveness hereof and Landlord’s
agreements hereunder shall be conditioned upon there being no defaults or events
which with notice and/or the passage of time could be a default under the Lease
as of March 15, 2014, including without limitation Tenant having paid to
Landlord any and all Rent due as of such date.
 
4. Exhibiting Building.  Without limiting any rights of Landlord under the
Lease, the Landlord shall have the right to install one or more for sale/lease
sign on the Building and the Landlord, its agents and/or representatives shall
have full access to the Building upon reasonable prior notice to the Tenant to
exhibit the Building or any portion thereof to prospective purchasers and/or
tenants.
 
5. Authority By Tenant.  Tenant represents and warrants to Landlord that (i)
Tenant owns and holds the entire interest of “Tenant” under the Lease; (ii)
Tenant has not assigned, sublet or otherwise transferred any of its interest in
and to the Lease and/or the Building; and (iii) Tenant has full power and
authority to execute, deliver and perform this Amendment.
 
6. Brokers.  Tenant represents and warrants to Landlord that neither Tenant nor
anyone acting on its behalf has dealt with any real estate brokers in connection
with this Amendment.  Tenant agrees to indemnify and hold Landlord harmless from
any claims by any other brokers that they have represented Tenant in connection
with this transaction.
 
7. Submission of Amendment.  Submission of this instrument for examination shall
not bind Landlord and no duty or obligation on Landlord shall arise under this
instrument until this instrument is signed and delivered by Landlord and Tenant.
 
8. Entire Agreement.  This Amendment and the Lease contain the entire agreement
between Landlord and Tenant with respect to Tenant’s leasing of the
Building.  Except for the Lease and this Amendment, no prior agreements or
understandings with respect to the Building shall be valid or of any force or
effect.
 
9. Severability.  If any provision of this Amendment or the application thereof
to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Amendment shall be interpreted as if such legal, invalid or
unenforceable provision did not exist herein.
 
10. Full Force and Effect.  Except as specifically modified by this Amendment,
all of the terms, conditions, agreements, covenants, representations, warranties
and indemnities contained in the Lease remain in full force and effect.  In the
event of any conflict between the terms and conditions of this Amendment and the
terms and conditions of the Lease, the terms and conditions of this Amendment
shall prevail.
 
11. Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
 
12. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.  The invalidation of one or
more of the terms of this Amendment shall not affect the validity of the
remaining terms.
 
13. Use of Pronouns.  Whenever in this Amendment words, including pronouns, are
used in the masculine, they shall be read in the feminine or neuter whenever
they would so apply and vice versa, and words in this Amendment that are
singular shall be read as plural whenever the latter should so apply and vice
versa.
 
14. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute one Amendment.
 
15. Time of the Essence.  Time is of the essence of this Amendment.
 


 


 


 
[rest of page left intentionally blank – signatures on following page]
 


 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the date first set forth above.
 
LANDLORD
 
M & R II Limited Partnership, an Illinois limited partnership
 
By:           Bilger Corporation, an Ohio corporation, its general partner
 


 
By:          s/ Richard M. Ross,
Jr.                                                      
Richard M. Ross Jr., its President
 


 
Chaska Limited Partnership, an Ohio limited partnership
 
By:           Ross Investment Company, an Ohio corporation, its generalpartner
 


 
By:          s/ Richard M.
Ross Jr.                                                    
Richard M. Ross Jr., Director of Ross Investment Company
 


 
TENANT
 
Z Trim Holdings, Inc. (f/k/a Circle Group Holdings, Inc), an Illinois
corporation
 


 
By:          s/ Steve Cohen                                            
Name:       Steve Cohen                                               
Title:         CEO                                            


 







